J-S65007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                   v.

ROBERT A. JACKSON,

                          Appellant                   No. 1090 EDA 2014


     Appeal from the Judgment of Sentence Entered February 18, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0003306-2012


BEFORE: BENDER, P.J.E., SHOGAN, J., and JENKINS, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED NOVEMBER 12, 2015

     Appellant, Robert A. Jackson, appeals pro se from the judgment of

sentence imposed after he was convicted, following a non-jury trial, of

aggravated assault, 18 Pa.C.S. § 2702(a)(3), simple assault, 18 Pa.C.S. §

2701(a), and resisting arrest, 18 Pa.C.S. § 5104. For the following reasons,

we dismiss this appeal.

     The trial court set forth the facts of Appellant’s case, as follows:

           On February 26, 2012, at approximately 9:30[]pm, in the
     area of 3400 North Carlisle Street in Philadelphia, Temple
     University Police Officers Rodney Hill and Simone Molotsky
     observed [Appellant] driving a gray vehicle down a one-way
     street in reverse and nearly hitting another vehicle. The officers
     stopped [Appellant’s] vehicle for investigation.

           The officers approached [Appellant’s] vehicle and engaged
     him in conversation. [Appellant] stated that he was very upset
     over the loss of his grandmother and he was looking for a
     hospital.   Officer Hill collected [Appellant’s] driver’s license,
     registration, insurance card, and car keys, and returned to the
J-S65007-15


     patrol vehicle to conduct an NCIC/PCIC check.      The check
     returned a clear result and Officer Hill again approached
     [Appellant’s] vehicle, intending to let him go with a verbal
     warning.

           As Officer Hill approached the vehicle, [Appellant] locked
     the doors. Upon reaching the vehicle, Officer Hill observed
     [Appellant] using his cell phone. Officer Hill knocked on the
     window, and [Appellant] indicated with his finger for the officers
     to “wait a minute.” Officer Hill continued to knock on the
     window, at which point [Appellant] began to look agitated.
     Based upon [Appellant’s] actions, Officer Hill believed “that there
     was an officer safety issue.” [Appellant] then reached behind
     the vehicle’s front seat, so that his hands were no longer visible
     to the officers. Officer Hill ordered [Appellant] to show his
     hands, and [Appellant] ignored this command.

            Officer Hill remembered that earlier he had placed the keys
     to [Appellant’s] vehicle on top of its hood. Officer Hill collected
     the keys, used them to unlock [Appellant’s] vehicle, and
     requested that [Appellant] exit the vehicle. [Appellant] ignored
     this request. Officer Hill again ordered [Appellant] to exit the
     vehicle, and [Appellant] again ignored the order. Officers Hill
     and Molotsky proceeded to remove [Appellant] from his vehicle.
     As they removed him, [Appellant] “began to fight with” the
     officers, and then fell to the ground with both officers.

            On the ground, the officers wrestled with [Appellant],
     attempting to handcuff him and to place him under arrest.
     During this entire time, Officer Hill testified that [Appellant] “was
     fighting – he wasn’t throwing punches[]…[] he was trying to get
     away any[]way he could.” [Appellant] swore at the officers,
     kicked his legs and flailed his arms at them, and finally locked
     his arms beneath his body.

           At this point, Officer Molotsky attempted to grab
     [Appellant’s] left arm, which was under his stomach.
     [Appellant’s] head was facing to the right. “As soon as [Officer
     Molotsky attempted to grab [Appellant’s] arm,] he turned his
     head to the left” and bit Officer Molotsky on the hand for a brief
     period of time. Officer Molotsky struggled to remove her hand
     from [Appellant’s] mouth. Officers Molotsky and Hill, with the
     assistance of several backup officers, were ultimately able to
     subdue [Appellant] and place him under arrest.



                                     -2-
J-S65007-15


            Officer Molotsky felt pain when [Appellant] bit her hand
      but did not observe any bleeding or breaking of the skin of her
      hand. Later that same day, she went to the Emergency Room of
      Temple University Hospital, where hospital staff examined her
      hand. When she was washing her hands the following morning,
      Officer Molotsky experienced a burning sensation in the area
      where [Appellant] bit her. She also noticed an abrasion to her
      skin. Throughout the day after [Appellant] bit her hand, she
      experienced pain where Appellant bit her.

            [Appellant] testified as part of the trial and, inter alia,
      denied biting Officer Molotsky on the hand. Based [on] the
      witnesses’ demeanor and manner of testifying, as well as the
      photograph of Officer Molotsky’s hand, the trial court chose to
      credit the testimony of the police officers and discredit the
      testimony of [Appellant] regarding whether [Appellant] bit
      Officer Molotsky on the hand.

Trial Court Opinion (TCO), 8/11/14, at 1-3 (citations to the record omitted).

      Based on this evidence, the trial court convicted Appellant of the

above-stated offenses. On February 18, 2014, the court sentenced him to a

term of 1½ to 4 years’ incarceration. Appellant, who was then represented

by counsel, filed a timely post-sentence motion, which was denied on March

13, 2014.   He then filed a timely, counseled notice of appeal on April 1,

2014, docketed by this Court at 1054 EDA 2014.        However, on April 16,

2014, Appellant filed with this Court a pro se “Praecipe for Discontinuance”

of that appeal.   Accordingly, the appeal docketed at 1054 EDA 2014 was

discontinued.




                                    -3-
J-S65007-15



       On April 14, 2014, Appellant filed a timely, pro se notice of appeal,

which underlies the present decision.1 Appellant subsequently filed a pro se

appellate brief, raising the following issues for our review, which we

reproduce verbatim:

       1. Whether Appellant a victim of the fruit of a poisoness tree, &
       of abusive authority, abuse of discretion, administrative power,
       fraud & conspiracy, & a fundamental misrepresentation of justice
       & the judicial system where those proceedings were, infact
       unfair with, & violative which now give rise thus trigger the
       protection   of his constitutional guaranteed secured right’s,
       where justice failed Appellant?

       2. Whether the accussor fabricated this entire process with a
       clever scheme & plot to manipulate the facts in her favor where
       once she discovered Appellant was infact disabled & could not
       bend his left leg to get out of the vehicle without –aide of his
       kane, once Appellant was pulled out of his vehicle could not walk
       & fell as he was recording the alleged illegal stop, Officer
       Molotsky thought quick to say he bit her after her coligue’s that
       arrive after ask what did he do?

       3. Whether all under color conspired to allow this tyranny in the
       court of law which lead to a fundamental miscarriage of justice
       where minus the defense counsel of the trial all violated those
       due process right’s where those proceedings were held without
       any relivant evidence as it was determined by those foremention
       to bring fraud upon the court, where the only evidence was that
       of an insufficient photo allowed by the trial judge brought by the
       prosecutor & the accussor to hide the truth from the higher
       court’s & to mislead the record even up to the appeal of those
____________________________________________


1
  After filing this notice of appeal, Appellant filed with this Court a petition to
proceed pro se, and we remanded for the trial court to conduct a Grazier
hearing to determine if Appellant’s waiver of his right to counsel was
voluntary. See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). After
conducting that hearing, the trial court granted Appellant’s request to waive
his right to appellate counsel.




                                           -4-
J-S65007-15


       fabricated proceedings where even the trial judge mislead the
       record in his findings even up to Appellants appeal process the
       trial judge tried to conspire with the Appellants appeal counsel
       as it is evident?

Appellant’s “Supplemental” Brief at 2 (unnecessary capitalization omitted;

emphasis in original).2

       The     “Argument”     section   of     Appellant’s   pro    se   brief     is   nearly

incomprehensible.        See Appellant’s Brief at 7-14.             From what we can

ascertain, Appellant’s numerous arguments include the following: (1) his

vehicle was illegally stopped by the police officers, Appellant’s Brief at 7, 8;

(2) the trial court improperly admitted the photograph of Officer Molotsky’s

hand    that    was    “irrelevant    [and]     fabricated[,]”     id.   at   7;    (3)   the

Commonwealth withheld evidence in violation of Brady v. Maryland, 373

U.S. 83 (1963), id. at 7, 8; (4) the Commonwealth’s witnesses testified

inconsistently and dishonestly, id. at 7; (5) the evidence was insufficient to

sustain Appellant’s convictions, id. at 8; (6) the trial court had an “ongoing

conspiracy” with the Commonwealth and was biased against Appellant, id. at

8-9, 10-11; (7) the prosecutor committed misconduct and “a fraud upon the

court[,]” id. at 9, 13.3
____________________________________________


2
  The first four, unnumbered pages of Appellant’s brief appear to set forth a
statement of the facts, after which Appellant begins a “supplemental” brief
that includes page numbers and delineated sections. Any citations to
Appellant’s brief in this decision refer to pages in his “supplemental” brief.
3
   In the Commonwealth’s brief, it indicates that it also had difficulty
discerning Appellant’s claims, and interpreted his brief as presenting the
following arguments:
(Footnote Continued Next Page)


                                             -5-
J-S65007-15



      While we can identify at least some of Appellant’s basic assertions,

those claims are not sufficiently developed to permit our meaningful review.

As this Court has previously explained,

      “When briefing the various issues that have been preserved, it is
      an appellant's duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities.” Commonwealth v. Hardy, 918
      A.2d 766, 771 (Pa. Super. 2007), appeal denied, 596 Pa. 703,
      940 A.2d 362 (2008) (citations omitted); Commonwealth v.
      Whitaker, 30 A.3d 1195, 1197 n. 7 (Pa. Super. 2011);
      Pa.R.A.P. 2119(b). We “will not act as counsel and will not
      develop arguments on behalf of an appellant. Moreover, when
      defects in a brief impede our ability to conduct meaningful
      appellate review, we may dismiss the appeal entirely or find
      certain issues to be waived.”

In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012).

      Here,    Appellant        does    not      provide   any   discussion   that   is

understandable, properly developed, or supported by pertinent legal




                       _______________________
(Footnote Continued)

      [T]hat the initial traffic stop was somehow unlawful; that the
      Commonwealth improperly failed to introduce medical records to
      corroborate [the] victim’s injuries and allegedly [withheld an]
      exculpatory video from a convenience store; that the victim
      officer’s testimony was somehow insufficient to show the extent
      of her injuries; that [Appellant’s] version of events was accurate
      and suppressed; and general allegations that the Commonwealth
      and lower court undertook some unspecified conspiracy and
      demonstrated bias toward [Appellant.]

Commonwealth’s Brief at 7 (citing Appellant’s Brief at 7-12).




                                            -6-
J-S65007-15



authority and/or citations to the record. As we are unable to meaningfully

review any of Appellant’s issues, we are compelled to dismiss his appeal. 4

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2015




____________________________________________


4
   We acknowledge that Appellant filed a reply brief that is slightly more clear
than his original brief. Therein, he argues that the Commonwealth’s brief
was untimely. While Appellant is correct that the Commonwealth’s brief was
filed two days after it was due, that fact does not entitle Appellant to any
relief. See Pa.R.A.P. 2188 (stating that if the appellant fails to file a brief,
the appellee may move for dismissal of the appeal; however, if the appellee
fails to file a brief, the consequence is that he/she “will not be heard at oral
argument except by permission of the court”). Appellant also seemingly
reiterates in his reply brief that the Commonwealth and the trial court
conspired to unfairly convict him. Again, Appellant’s argument is confusing,
and he provides no citation to the record or pertinent legal authority to
support his assertions. Moreover, “[u]nder our Rules of Appellate Procedure,
an appellant is prohibited from raising new issues or remedying an original
brief’s deficient discussions in a reply brief.” Commonwealth v. Bracey,
795 A.2d 935, 940 n.5 (Pa. 2001) (emphasis added).                  Accordingly,
Appellant’s reply brief does not save his appeal from dismissal.



                                           -7-